Citation Nr: 0611095	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  97-16 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a duodenal 
ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1955 to February 
1958 and from November 1958 to February 1960.  

This appeal arises before the Board of Veterans Appeals 
(Board) from a July 1989 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia (RO).  The appeal was last before Board in May 2000 
at which time it was remanded to the RO for additional 
development.  It has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  In an April 1982 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for a 
duodenal ulcer; the appellant did not file a notice of 
disagreement (NOD) within one year of notification.  

2.  Evidence added to the record since the April 1982 rating 
decision includes no new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The April 1982 rating decision, denying service 
connection for a duodenal ulcer is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence sufficient to reopen the 
appellant's claim for service connection for a duodenal ulcer 
has not been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The Board finds that any defect with respect 
to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  See VAOPGCPREC 7-
2004.

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2005)).  Because the veteran's request 
to reopen the previously denied claim of service connection 
for a duodenal ulcer was received in June 1989, these 
regulatory provisions do not apply.  The Board observes, 
however, that the VCAA appears to have left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 (West 2002).  It is 
specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C.A. § 5103A(f) (West 2002 & Supp. 2005).

In compliance with the May 2005 Board remand, the claims file 
includes documentation that VA has complied with the duties 
to assist and notify the claimant as set forth in the VCAA by 
a letter dated June 2005.  In a June 1998 and November 2001 
response received from the National Personnel Records Center 
(NPRC), the NPRC indicated that the record was fire-related 
and there were no service medical or Surgeon General Office 
records for the veteran and that it could not identify, or 
furnish, the personnel file based on the information 
provided.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  In 
December 2005, VA readjudicated the appellant's claim and 
issued a supplemental statement of the case (SSOC).  Given 
the foregoing, the Board finds that the VA has substantially 
complied with the Board's May 2005 remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of whether new and material 
evidence has been received to reopen a claim for service 
connection for a duodenal ulcer.  VA has complied with the 
notice and duty to assist provisions of the VCAA.  
Specifically, the appellant was advised by VA of the 
information required to substantiate the claim on appeal.  In 
this regard, the Board notes that collectively, by letters 
dated March 2004 and June 2005, a December 2002, December 
2004, and a December 2005 supplemental statements of the case 
(SSOC), as well as Board remands, the appellant was provided 
with information regarding the evidence needed to reopen and 
substantiate his service-connection claim.  He was informed 
of the need to submit new and material evidence sufficient to 
reopen the previously denied claim in the various VCAA notice 
letters, Board remands, and in the SSOC's, the appellant was 
given specific information with respect to the changes in the 
regulations governing new and material evidence and in the 
law pursuant to the VCAA, as well as to the new VA duties to 
assist and notify pursuant to the VCAA.  The appellant was 
also given the opportunity to identify additional relevant 
evidence that might substantiate his claim in the cover 
letters accompanying three SSOC's.  The Board is not aware of 
the existence of additional relevant evidence in connection 
with the appellant's claim.

The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence, which might be relevant to 
his claim.  Accordingly, the Board finds that no further 
assistance to the appellant in acquiring medical evidence is 
required by statute.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2005).  Under these circumstances, the Board finds that the 
service medical records, VA treatment records, rating 
actions, in-service incident report, and lay statements, are 
adequate for determining whether new and material evidence 
has been received to reopen the appellant's claim for service 
connection for a duodenal ulcer.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single and 
earlier notice to the appellant covering all content 
requirements is harmless error.  Significantly, in Short 
Bear v. Nicholson, 19 Vet. App. 341, (2005), the United 
States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  With 
respect to the recent decision of Dingess/Hartman v. 
Nicholson, Nos 01-1917 & 02-1506, the Board deems any defect 
in VA's compliance with VA's notice or duty to assist 
provisions to be harmless error.  

Thus, the Board finds that there has been no prejudice to the 
appellant in this case that would warrant further notice or 
development, his procedural rights have not been abridged, 
and the Board will proceed with appellate review.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard, 4 
Vet. App. at 393.



New and Material Claim

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
duodenal ulcer.  Although the RO determined that no new and 
material evidence had been received to reopen his claim for 
service connection for a duodenal ulcer in a June 1989 rating 
decision, the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 1380, 1383- 84 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In this regard, the Board observes that, in an April 1982 
rating decision, the RO denied service connection for a 
duodenal ulcer.  The appellant did not file a notice of 
disagreement (NOD) with that decision within one year of 
notification.  In a July 1989 rating decision, the subject of 
this appeal, the RO determined that the appellant was not 
entitled to service connection for a duodenal ulcer.  In a 
February 1997 rating decision, the RO determined that no new 
and material evidence had been received to reopen the 
appellant's claim for service connection claim.

Since the appellant did not submit a notice of disagreement 
within one year of the April 1982 rating decision, it became 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2005). 

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  New and material evidence is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  Second, if VA 
determines that the evidence is new and material, VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The pertinent evidence of record at the time of the July 1989 
rating decision consisted primarily of the veteran's service 
medical records and claims file.  In a May 1959 service 
medical record, the appellant was admitted into the U.S. 
Naval Hospital in Portsmouth, Virginia, after he complained 
of epigastric pain.  X-rays revealed an ulcer deformity of 
the duodenal cap and the appearance of a crater in the 
superior recess of the bone.  A medical board was conducted 
and in a March 1960 record the examiner noted that the 
appellant was diagnosed with a duodenal ulcer in December 
1959 and had complained of having ulcers since November 1956.  
The Medical Board also noted that the appellant's duodenal 
ulcer pre-existed service and was not aggravated by his 
service in the Marine Corps.  The RO denied service 
connection for a duodenal ulcer because service medical 
records showed the condition existed prior to service in the 
Marine Corps and the opinion of the medical board in March 
1960 was that the appellant's condition was not aggravated 
while in service. 

Evidence presented or secured since the July 1989 rating 
decision included two lay statements from family members and 
VA medical reports, including examination records from April 
1992, November 1993, March, April and June 1997, when the 
appellant was treated for duodenal and peptic ulcers.  This 
evidence is clearly new, in that it is not redundant of other 
evidence previously considered.  But the evidence is not 
material to the issue under consideration, as it does not 
include any medical evidence indicating the appellant's 
duodenal ulcer was aggravated in service, and therefore, is 
not material.  The law provides that, with respect to 
questions involving diagnosis or medical causation, credible 
medical evidence is required.  See Lathan v. Brown, 7 Vet. 
App. 359, 363 (1995).  None of the medical records in the 
file include a medical opinion concerning the severity of 
appellant's duodenal ulcer.  In fact, medical evidence in 
1997 noted the veteran had peptic ulcer disease.  In this 
regard, the Board notes that the only opinion on this matter 
comes from the March 1960 medical board, which found that the 
appellant's duodenal ulcer pre-existed service and was not 
aggravated by service.  Also, the appellant's statements and 
the two lay statements submitted on his behalf do not 
establish the necessary nexus, see Espirit v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions), or provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

Based on the forgoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the April 1982 decision remains 
final.  Accordingly, the appellant's claim of entitlement to 
service connection for a duodenal ulcer is not reopened, as 
the newly submitted evidence is not material.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


ORDER

As new and material evidence has not been submitted, the 
appellant's claim for service connection for a duodenal ulcer 
is not reopened.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


